           Case 5:20-cv-04041-JWL Document 6 Filed 08/19/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



JASON M. ROWAN,                         )
                                        )
                  Plaintiff,            )
                                         )                 CIVIL ACTION
v.                                       )
                                         )                 No. 20-4041-JWL
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
                                         )
                  Defendant.             )
 _______________________________________ )



                              MEMORANDUM AND ORDER


       This matter is before the court on Plaintiff=s “Motion For Appointment of

Counsel.”    (Doc. 5).    Plaintiff seeks judicial review pursuant to 42 U.S.C. ' 405(g) of a

decision of the Commissioner of the Social Security Administration denying disability

benefits. (Doc. 1).      Plaintiff also filed, and the court granted, a Motion for Leave to

Proceed In Forma Pauperis. (Docs. 3, 4).

       Unlike a criminal case, a party in a civil case has no constitutional right to

appointment of counsel.      Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989).

Pursuant to 28 U.S.C. ' 1915(e), the court may in its discretion appoint counsel in a civil

action to represent a person proceeding in forma pauperis who is unable to afford

counsel.    See Miller v. Glanz, 948 F.2d 1562, 1572 (10th Cir. 1991); 28 U.S.C.

' 1915(e) (“The court may request an attorney to represent any person unable to afford
          Case 5:20-cv-04041-JWL Document 6 Filed 08/19/20 Page 2 of 4




counsel.”); see also Ekis v. Comm=r of Soc. Sec., Civ. A. No. 96-2418-JWL, 1996 WL

633850 (D. Kan. Oct. 28, 1996) (applying 28 U.S.C. ' 1915(e) in a Social Security case).

       In determining whether to appoint counsel, the district court should give careful

consideration to all the circumstances, including whether the plaintiff has a colorable

claim. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004); Rucks

v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). As the court in Hill noted, “‘The

burden is on the applicant to convince the court that there is sufficient merit to his claim

to warrant the appointment of counsel.’ McCarthy v. Weinberg, 753 F.2d 836, 838 (10th

Cir. 1985). ‘Only in those extreme cases where the lack of counsel results in

fundamental unfairness will the district court’s decision be overturned.’ Id. at 839” (a

prisoner with multiple sclerosis, diminished eyesight, hearing, and ability to

communicate who attended court in a wheelchair and needed to present complex medical

issues requiring expert opinion should have been appointed counsel).

       If the court finds that the plaintiff has a colorable claim, the court should “consider

the nature of the factual issues raised in the claims and ability of the plaintiff to

investigate the crucial facts.”   Rucks, 57 F.3d at 979. The court should consider the

following factors: (1) the merits of the litigant’s claims, (2) the nature of the factual

issues raised in the claims, (3) the litigant’s ability to present her claims, and (4) the

complexity of the legal issues raised by the claims.     Id.; Hill, 393 F.3d at 1115; Long v.

Shillinger, 927 F.2d 525, 527 (10th Cir. 1991) (citing Maclin v. Freake, 650 F.2d 885,

886 (7th Cir. 1981)).   The court will also consider whether the plaintiff has made a
                                               2
            Case 5:20-cv-04041-JWL Document 6 Filed 08/19/20 Page 3 of 4




diligent attempt to secure counsel through his own efforts.    Castner v. Colo. Springs

Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992) (applying the rule in a Title VII case

pursuant to 42 U.S.C. ' 2000e-5(f)(1)).

       Since this case is a review of the Commissioner’s decision on Plaintiff=s

application for benefits pursuant to the Social Security Act, the court is unable to

determine whether Plaintiff=s claim is colorable, and unable to consider the factors

enumerated above until the Commissioner answers the complaint and files the

administrative record herein.

       Therefore, Plaintiff=s motion is denied at this time without prejudice to refile a new

motion in his own words (not merely the court’s form motion), addressing the factors

above in light of the facts and his representation before the Social Security

Administration, if the plaintiff continues to desire appointment of counsel after the

Commissioner files his answer along with the administrative record pursuant to D. Kan.

Rule 83.7.1.    In the meantime, the plaintiff should go to the court’s web page at

www.ksd.uscourts.gov, click on the menu icon, select “RULES,” and “D. Kan. Local

Rules,” and consider those rules—specifically Local Rule 83.7.1 at

http://ksd.uscourts.gov/index.php/local-rule/rule-83-7-1-review-of-orders-of-

administrative-agencies-boards-commissions-and-officers-including-social-security-

appeals/.

       The court is aware that most attorneys who practice Social Security appeals before

this court do not charge a fee for services rendered in a Social Security case unless the
                                              3
          Case 5:20-cv-04041-JWL Document 6 Filed 08/19/20 Page 4 of 4




appeal is successful and benefits are ultimately awarded.    In such a case, attorney fees

are limited by the Social Security Act to twenty-five percent of past-due benefits.

Therefore, it is possible Plaintiff may secure the services of an attorney even after filing

his complaint pro se.    Therefore, the court would advise Plaintiff to continue to seek

representation in the interim before the Commissioner files his answer along with the

administrative record.

       IT IS THEREFORE ORDERED that Plaintiff=s Motion to Appoint Counsel

(Doc. 5) is denied without prejudice to refile, after the Commissioner files his answer

along with the administrative record in this case.

       Dated August 19, 2020, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                              4
